Citation Nr: 1629525	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-12 762	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the claimant is entitled to recognition as the Veteran's spouse for the purpose of receiving Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and S.P.



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to December 1966.  He died in July 2011.  The appellant here seeks recognition as the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the appellant and her daughter, S.P., testified at a Board hearing.  


FINDINGS OF FACT

1.  The Veteran and the appellant married in August 1969 and had a daughter together; the couple divorced in January 1984.  

2.  Despite their 1984 divorce, the appellant and the Veteran are considered married pursuant to the laws of Rhode Island.  



CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA death benefits have been met.  38 U.S.C.A. §§ 103, 1304, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Various VA death benefits (including dependency and indemnity compensation (DIC) benefits, death pension benefits, and accrued benefits) are available to a defined class of beneficiaries based on the death of a qualifying veteran.  A threshold question before determining eligibility for these various benefits is whether the particular claimant is within the defined class of beneficiaries.  

Specific to the case at bar, VA death benefits, are payable to a veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1311.  A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining marriage).

Moreover, in order to qualify for death benefits, at the time of a veteran's death, the surviving spouse must have been legally married to the veteran for one year or more if no children were born into the marriage; for any period of time if a child was born prior to or within the marriage; or within fifteen years of the veteran's discharge from the period of service in which he incurred the service-connected disability that resulted in or contributed to his cause of death.  38 C.F.R. § 3.54(c). See also 38 U.S.C.A. § 1304.

The evidence here shows that the Veteran and the appellant were married in August 1969, and they had a daughter together.  The Veteran and the appellant later divorced in January 1984.  There is no evidence that, following this divorce, the appellant and the Veteran ever formally remarried each other.  At the May 2016 Board hearing, the appellant acknowledged that there was no subsequent formal marriage.

In many circumstances, the fact that the Veteran and the appellant did not remarry would end the Board's inquiry.  See, e.g., Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015) (there is no exception to the requirement that the surviving spouse and veteran be married at the time of the veteran's death even when an appellant was previously married to a veteran and was divorced on account of spousal abuse).

Here, however, the Veteran and the appellant resided in Rhode Island.  Correspondence in the claims file from throughout the years show Rhode Island addresses and the Veteran's death certificate also lists Rhode Island.  Notably, Rhode Island is "one of the few states which continues to recognize common-law marriage."  Zharkova v. Gaudreau, 45 A.3d 1282, 1290 (R.I. 2012).  

Under Rhode Island law, the existence of a common law marriage "must be established by clear and convincing evidence that the parties seriously intended to enter into the husband-wife relationship."  Id., citing DeMelo v. Zompa, 844 A.2d 174, 177 (R.I. 2004).  Further, "the conduct of the parties must have been 'of such a character as to lead to a belief in the community that they were married.'"  Zharkova, 45 A.3d at 1291, quoting Sardonis v. Sardonis, 261 A.2d 22, 24 (R.I. 1970).  These requirements "must be proven through 'inference from cohabitation, declarations, reputation among kindred and friends, and other competent circumstantial evidence.'"  Zharkova, 45 A.3d at 1291, quoting Smith v. Smith, 966 A.2d 109, 114 (R.I. 2009).  

At her May 2016 Board hearing, the appellant testified as to her relationship with the Veteran.  She stated that, following her divorce, she and the Veteran reconciled.  She moved back in with the Veteran and lived as a couple continuously until his death, and she stated that she and the Veteran held themselves out as man and wife to their friends and the community.  The Veteran and the appellant's daughter confirmed that her parents considered themselves married.  The appellant also submitted statements from others in support of the fact that the Veteran and the appellant reconciled by 1999 and lived together presenting as man and wife.

The evidence in the claims file tends to support this timeline.  VA examinations in June 1988, June 1993 and May 1997 reflect that the Veteran was living alone and that he was not married or acting as if he was married.  Perhaps the strongest argument in favor of finding such a common law marriage, though, comes from the Veteran himself before his death.  An April 2008 VA primary care note reflects that the Veteran came to the appointment "with [his] wife and daughter."  This note shows that the Veteran himself represented to VA that he and the appellant were married.  Further, a separate April 2008 VA PTSD clinic note reflects that the Veteran was recently diagnosed with lymphoma, but he noted that his family was "supportive and attends his appointments" (a fact that the appellant and her daughter testified to at their hearing).  

The Board finds the testimony of the appellant and S.P. to be credible and probative in supporting the fact that, despite their 1984 divorce, their relationship qualified as a common law marriage under Rhode Island law.  The Board acknowledges the fairly stringent requirements for the recognition of common law marriages under Rhode Island law.  In light of the appellant and S.P.'s credible testimony combined with the Veteran's representations before his death, the Board finds "clear and convincing evidence that the couple intended to enter into the husband-wife relationship," and that their conduct was "of such a character as to lead to a belief in the community that they were married."  Zharkova, 45 A.3d at 1290-91 (citations and quotations omitted).  

Therefore, for the foregoing reasons, recognition of the appellant as the Veteran's spouse for VA death benefits purposes is warranted.  The question of the validity of the appellant's marriage is the sole question that was before the Board at this time.  A decision on whether the appellant is entitled to death benefits (including DIC benefits, death pension benefits, or accrued benefits) will be made by the RO following this decision.  


ORDER

Recognition as the surviving spouse for VA benefits purposes is granted.  




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


